IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                   _______________________________

                             No. 01-41003

                   _______________________________


TOMMIE J. DENSON,

                                                Plaintiff-Appellant,


                                versus

AKBAR N SHABAZZ, Etc; ET AL

                                               Defendants

AKBAR N. SHABAZZ, Chaplain; STANLEY CULYAR, Chaplain,

                                               Defendants-Appellees.

         _________________________________________________

              Appeal from the United States District Court
                    for the Eastern District of Texas
                              (6:99-CV-663)
         _________________________________________________
                               June 6, 2002

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM*:

     Plaintiff-Appellant Tommie Denson, Texas Prisoner # 687907,

appeals the district court’s dismissal at summary judgment of his

42 U.S.C. § 1983 claims against fellow inmate Vernon Wheeler,

various prison Chaplains, and several other Texas Department of



     *
       Pursuant to 5TH Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH Cir. R. 47.5.4.
Criminal   Justice    (TDCJ)    officials,   for   violating   his    First

Amendment right to the free-exercise of his religion.              Agreeing

with the results reached by the trial court, we affirm.

                                    I.

                         FACTS AND PROCEEDINGS

     In July 1999, inmate Denson filed a formal request with

Chaplain Stan Cuyler to have his religious preference changed from

Baptist to Muslim.     Denson also requested that he be allowed to

attend Friday Jumah (faith) services and be given a pork-free diet,

both consistent with the tenets of Islam. Chaplain Cuyler referred

Denson to inmate Wheeler, who, at the time, was the designated

Islamic coordinator/volunteer for that particular prison unit.

Wheeler informed Denson that, according to TDCJ Chaplaincy Manual

policy 6.02,1 he would have to complete Shahada training before he

could attend Jumah services and before he could be granted a pork-

free diet.2

     According   to   summary    judgment    evidence   in   the   form   of


     1
         Although the policy was not reduced to writing until
October 1999, affidavits from the Chaplains and prison officials
establish that the policy has been in effect since 1996.       In
relevant part, Chaplaincy Manual policy 6.02 reads “Jumah prayer
service is restricted in attendance to Muslims who have completed
Shahada with the approval of the Muslim Chaplain.”
     2
        Apparently, Shahada training instructs Muslims in the Five
Pillars of Islam. According to Islamic faith, this knowledge is
required before a potential disciple is allowed to partake in Jumah
services. Chaplain Cuyler’s affidavit indicates that the policy
was furnished by the Department of Chaplaincy and Chaplain Shabazz,
the Muslim Chaplain.

                                     2
affidavits from Wheeler and the Chaplains involved, Wheeler and

Cuyler interviewed Denson to determine his readiness for the Jumah

service.    After   listening   to       Denson’s   answers   to   Wheeler’s

questions, Cuyler determined that Denson was not familiar with the

Five Pillars of Islam. Cuyler informed Denson that before he could

attend Jumah services, he would have to attend Shahada classes,

which were regularly scheduled and taught by inmate Wheeler.

     Following this interview and decision, Denson filed two Step

1 grievances with the TDCJ protesting (1) his exclusion from Jumah

services and (2) his ineligibility for a pork-free diet.            Denson’s

grievance regarding Jumah services was denied on the grounds that

prison policy required him to finish Shahada training before

attending the services;3 his grievance regarding his diet was

denied on the grounds that his diet could be changed only after he

completed Shahada training and had his official prison documents

altered to reflect his faith change.4         Denson then filed a Step 2

grievance protesting the Step 1 decision regarding his exclusion

from Jumah services,5 but he did not appeal the adverse Step 1 diet

decision.

     3
       Evidently, Shahada “training” and Shahada “classes” are not
synonymous: An adherent may demonstrate his knowledge of the
Shahada without attending formal classes.
     4
         According to Denson’s complaint in his Step 1 diet
grievance, he was offered a vegetarian diet until the official
faith change.
     5
        Denson’s Step 2 Jumah grievance was denied for the same
reasons specified in the response to his Step 1 grievance.

                                     3
     In November 1999, proceeding pro se and in forma pauperis,

Denson brought suit against Wheeler, the Chaplains, and other TDCJ

officials    alleging     unconstitutional     deprivation     of       his   free-

exercise right.6      Pursuant to 28 U.S.C. § 636(c), the case was

referred to    a    United   States   Magistrate   Judge     to    conduct     all

proceedings in the case.           After the Spears hearing, the court

dismissed, with prejudice, the claims against Chaplain Groom,

Wardens Upshaw and Moore, and Grievance Administrator Schumacher,

because those defendants were not personally involved in the

alleged deprivation and Denson presented no evidence to suggest a

causal   connection      between   those   defendants’     actions       and   the

purportedly unconstitutional treatment he had received.                 The court

determined that Denson’s allegations could only state a legally

cognizable claim against the remaining defendants, Chaplains Cuyler

and Shabazz,7 and inmate Wheeler.

     Denson attempted an immediate appeal of these dismissals, but

his appeal was denied by a panel of this court for lack of

jurisdiction because the trial court’s dismissal order did not

adjudicate    all   of   Denson’s     claims   against   all      the    parties.

Subsequently, the remaining three defendants submitted motions for

     6
        By December 1999, Denson had finished his Shahada classes,
had been put on the Jumah services list, had been given a pork-free
diet, and had his religious designation officially changed to
Muslim on his prison documents.
     7
        Chaplain Akbar Shabazz was the Muslim Chaplain for the
prison unit, under whose direction and authority inmate Wheeler
acted as the Islamic volunteer/coordinator.

                                       4
summary judgement.      Wheeler moved for dismissal on grounds that he

was not a state actor, submitting his own affidavit as well as the

affidavit of Kenneth Reynolds, the Senior Chaplain for Denson’s

prison unit, both of which averred that Wheeler’s duties were

administrative    and    that    he   did       not        exercise   any    personal

discretionary or decision-making authority over other inmates.                       On

the bases of these unopposed and uncontradicted affidavits, the

trial court determined that Wheeler was not a state actor and

dismissed him from the suit.

     Chaplains Cuyler and Shabazz moved for summary judgment on the

alternative grounds that (1) the prison policy pursuant to which

they acted was not unconstitutional and (2) regardless of its

constitutionality, they were entitled to qualified immunity.                        The

court, applying the Supreme Court’s four-prong analysis in Turner

v. Shafley,8 found that the Chaplaincy Manual policy requiring

Shahada   training      before   inclusion            in     Jumah    services     was

constitutional.      Additionally,        the    court       concluded      that   even

assuming, arguendo, that the Chaplains violated Denson’s free-

     8
       482 U.S. 78, 89 (1987) (stating that when assessing whether
prison regulation is valid, courts must consider whether the
regulation is reasonably related to “legitimate penological
interest,” considering the following four factors: (1) whether a
valid, rational connection exists between the regulation and the
governmental interest; (2) whether alternative means of exercising
the right exist; (3) the impact accommodation of the asserted
constitutional right will have on guards, inmates, and the
allocation of prison resources; and (4) availability of other
alternatives to the regulation that would accommodate the
constitutional right with de minimus cost to penological
interests).

                                      5
exercise right by excluding him from Jumah services until he

completed Shahada training, they still enjoyed qualified immunity

from Denson’s § 1983 claim because the right was not clearly

established and they acted in an objectively reasonable manner.

Denson timely appealed.

                                  II.

                               ANALYSIS

A.   Standard of Review

      We review the district court’s ruling on a motion for summary

judgment de novo, applying the same standard as the district court.

A motion for summary judgment is properly granted only if there is

no genuine issue as to any material fact.9    An issue is material if

its resolution could affect the outcome of the action.10          In

deciding whether a fact issue has been created, we must view the

facts and the inferences to be drawn therefrom in the light most

favorable to the nonmoving party.11

      The standard for summary judgment mirrors that for judgment as

a matter of law.12   Thus, the court must review all of the evidence

in the record, but make no credibility determinations or weigh any


      9
       Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986).
      10
           Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
      11
        See Olabisiomotosho v. City of Houston, 185 F.3d 521, 525
(5th Cir. 1999).
      12
           Celotex Corp., 477 U.S. at 323.

                                   6
evidence.13 In reviewing all the evidence, the court must disregard

all evidence favorable to the moving party that the jury is not

required to believe, and should give credence to the evidence

favoring the nonmoving party as well as that evidence supporting

the moving party that is uncontradicted and unimpeached.14

       The trial court dismissed Denson’s claims against Groom,

Upshaw, Moore, and Schumacher under 28 U.S.C. §§ 1915 (e)(2)(B)(i)

and (ii).        Dismissals for filing frivolous claims pursuant to §

1915        (e)(2)(B)(i)   are   reviewed     for    abuse   of   discretion.15

Dismissals       for   failure   to   state   a   claim   pursuant   to   §   1915

(e)(2)(B)(ii) are reviewed de novo, the same standard used to

evaluate dismissals pursuant to Fed. R. Civ. P. 12(b)(6).16               As the

trial court ruled that Denson’s allegations against these four

defendants were frivolous and failed to state a claim, we review

the entire issue under our de novo standard out of an abundance of

caution, but we note that we would reach the same result under

either standard of review.

B. Dismissal of Groom, Upshaw, Moore, and Schumacher

       The trial court dismissed Denson’s claims against these four

defendants because it found that those claims had no basis in law

       13
        Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133,
150 (2000).
       14
             Id. at 151.
       15
             Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).
       16
Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).

                                         7
or fact. After the Spears hearing, the court determined that these

four defendants were supervisors and did not personally participate

in the conduct that allegedly deprived Denson of his free-exercise

right. Under established § 1983 law, a supervisory official cannot

be held vicariously liable for the actions of subordinates, and can

be held personally liable only if (1) the supervisor was personally

involved in the constitutional deprivation or (2) a sufficient

causal     connection   exists   between   the   supervisor’s   allegedly

wrongful conduct and the constitutional deprivation.17 Here, Denson

did not allege any personal involvement by these defendants and

proceeded solely on a vicarious liability theory.        The trial court

properly dismissed the claims against these defendants.

C.   Dismissal of inmate Wheeler

      Denson appeals the trial court’s ruling that Wheeler was not

a state actor. Generally, private individuals like Wheeler are not

subject to § 1983 liability because they are not acting under color

of state law.     If there is a sufficient nexus between the private

actor’s allegedly unconstitutional conduct and state involvement,

however, the private actor may be deemed a state actor for § 1983

purposes.18    Denson contends that Wheeler, along with teaching the

      17
           Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987).
      18
        Albright v. Longview Police Dep’t, 884 F.2d 835, 838 (5th
Cir. 1989) (delineating three tests to determine the sufficiency of
the nexus: (1) state creates a legal framework that governs the
private conduct; (2) state delegates traditional powers to a
private party; or (3) state establishes “symbiotic relationship”
with private party).

                                     8
Shahada classes and serving as the Islamic Coordinator for the

prison unit, was empowered by the Chaplains with decision-making

authority over other inmates, making him a state actor for § 1983

purposes.

     Despite his insistent allegations and subjective opinions,

Denson offers no summary judgment evidence to support his claim.

Moreover, he offers no evidence to counter the affidavits submitted

by Wheeler to the effect that he (Wheeler) had only administrative

responsibilities.       The affidavit submitted by Senior Chaplain

Reynolds states that “Wheeler does not exercise any personal

discretion   of   or    over   whom   [sic]   is   selected    to   attend    or

participate in Islamic religious activities or any other religious

activities or programs.         I make those decisions personally in

accordance with [TDCJ policies].”             The affidavit submitted by

defendant Chaplain Cuyler states that Wheeler interviewed Denson in

Cuyler’s presence, but that the determination of Denson’s fitness

for Jumah services was made by Cuyler, apparently based on Denson’s

answers to Wheeler’s questions.

     In short, all competent summary judgment evidence shows that

Wheeler’s duties were limited to non-discretionary, administrative

details regarding the Muslim community and teaching Shahada classes

to inmates who needed instruction.            Denson produces nothing in

response except for his own conclusional allegations that the

affidavits were perjured and that Wheeler excluded him from Jumah

services.    As   the    evidences    establishes    that     Wheeler   had   no

                                       9
discretionary or decision-making authority, and indeed did not make

any decision regarding Denson’s readiness for Jumah services,

Wheeler cannot be considered a state actor.    Therefore, the trial

court’s dismissal of the claims against Wheeler was proper.

D.   Summary Judgment in Favor of Chaplains Cuyler and Shabazz

      As an initial matter, we address Denson’s contention that the

trial court erred by not addressing his claim that the Chaplains

violated the consent decree of Ruiz v. Estelle19 by placing an

inmate (Wheeler) in a position of authority over other inmates.

Apart from the fact that the trial court expressly included a

discussion of the Ruiz decree in its Memorandum Opinion and Order

of Dismissal, Denson’s argument on this issue still fails because

(1) Wheeler was not in a position of authority, and (2) violations

of a remedial decree alone cannot form the basis of a § 1983 suit.20

      In addition to his argument regarding the Ruiz decree, Denson

submits three other frivolous appellate issues.    First, the trial

court properly dismissed Denson’s free-exercise claim against the




      19
         503 F. Supp. 1265 (S.D. Tex. 1980), aff’d in part and
vacated in part, 679 F.2d 1115, amended in part and vacated in
part, 688 F.2d 266 (5th Cir. 1982).
      20
        Green v. McKaskle, 788 F.2d 1116, 1122-23 (5th Cir. 1986)
(“[R]emedial court orders per se, apart from the independent
constitutional grounds affirmed there, cannot serve as a
substantive basis for a § 1983 claim for damages because such
orders do not create ‘rights, privileges, or immunities secured by
the Constitution and laws’”) (citation omitted).

                                10
Chaplains resulting from the prison’s denial of a pork-free diet.21

Second, Denson raises an Fourteenth Amendment Equal Protection

Clause claim for the first time on appeal.                  Even assuming Denson

could make a cogent Fourteenth Amendment argument, which he does

not, this issue is not properly before us and we do not consider

it.22        Finally, citing 28 U.S.C. § 636, Denson frivolously argues

that the district court should have ruled on his objections to the

magistrate         judge’s    dismissal   orders.     The    case   was   properly

transferred to a United States Magistrate Judge pursuant to § 636

(c), and any appeals from the magistrate judge’s ruling are taken

“directly to the appropriate United States court of appeals ... in

the same manner as an appeal from any other judgment of a district

court.”23

        Turning now to the cognizable aspects of Denson’s § 1983 claim

against Cuyler and Shabazz, we note initially that Denson does not

present        a   cogent    argument   regarding   the   constitutionality    of



        21
        The evidence establishes that Denson never filed a Step 2
grievance protesting the denial of a pork-free diet. As he did not
exhaust all of his administrative remedies, that claim is not
properly before the court. Booth v. Churner, 532 U.S. 731, 740
(2001) (“Congress’s imposition of an obviously broader exhaustion
requirement makes it highly implausible that it meant to give
prisoners a strong inducement to skip the administrative process by
simply limiting prayers for relief to money damages not offered
though administrative grievance mechanisms. ... Thus, we think that
Congress has mandated exhaustion clearly enough regardless of the
relief offered through administrative procedures.”)
        22
              Burch v. Coca-Cola Co., 119 F.3d 305, 319 (5th Cir. 1997).
        23
              28 U.S.C. § 636(c).

                                          11
Chaplaincy Manual policy 6.02, which required Shahada training

before attending Jumah services.               Instead he urges only that the

Chaplains have not demonstrated that the policy was “not facially

unconstitutional.”         Nevertheless, we address the free-exercise

claim, noting that Denson’s § 1983 action against Cuyler and

Shabazz requires a two-part inquiry: First, we must determine if

Denson’s allegations state a constitutional violation; if so, we

must    then   assess    whether      Cuyler    and   Shabazz   are    nonetheless

entitled to qualified immunity.                The trial court analyzed the

constitutionality vel non of Chaplaincy Manual policy 6.02 under

the test promulgated by the Supreme Court in Turner v. Shafley.24

Although we do not now address this aspect of the trial court’s

decision, we note that it is far from clear that this situation ——

in which Denson alleges that sectarian rules, enforced by the

Muslim Chaplain in accordance with the Muslim faith, adhered to by

the    other   Muslims     in   the    prison,    and   embodied      in   the   TDCJ

Chaplaincy Manual, conflict with his right freely to exercise his

faith —— should even be analyzed under the Turner framework.25

       24
            482 U.S. 78.
       25
         In O’Lone v. Shabazz, 482 U.S. 342 (1987), the Supreme
Court extended and applied the Turner test to prisoners’ free-
exercise claims, upholding a general prison work policy that
prevented prisoners assigned to certain work details from attending
Jumah services.    In that case, the Court dealt with a policy
created for penological purposes that had the effect of prohibiting
particular inmates from participating in Jumah services. Here, in
contrast, we deal with a prison Chaplaincy policy created by
Chaplains for the purpose of ensuring orderly and bona fide
religious conversions. Cf. Williams v. Lara, 52 S.W.3d 171, 187-

                                         12
       In any case, we need not delve into the constitutionality vel

non of the policy today.        As Denson has now been allowed entrance

into Jumah services, has received his pork-free diet, and has had

his official religious designation changed, his suit for monetary

damages against the defendants must still overcome the Chaplains’

qualified immunity defense.             Our review of the record and the

applicable case law convinces us that Denson’s allegations fail the

two-part qualified immunity inquiry.                  Even when the facts are

considered in the light most favorable to Denson, under which we

would       assume   arguendo   that    he     establishes      a     constitutional

violation,      he   still   cannot    show    that    the    right    was   “clearly

established” or that Chaplains Cuyler and Shabazz failed to act in

an objectively reasonable manner.26             It is not clearly established

that requiring an inmate to undertake specific religious training,

consistent with the dictates of the religion under the auspices of

that    religion’s     Chaplain,      before   he     can    change    his   official

religious designation and gain full admittance to all services of

his newly designated religion, violates the free-exercise clause.

To the contrary, the policy and the classes could be viewed as a

method of facilitating an inmate’s free exercise of religion within


88, n. 10-12 (listing federal appellate court cases and noting that
not all alleged constitutional violations in prisons have been
analyzed under the Turner test).
       26
        See Harper v. Harris County, 21 F.3d 597 (5th Cir. 1994)
(qualified immunity shields a state actor conduct as long as the
conduct (1) does not violate a clearly established right and (2)
was objectively reasonable under existing law).

                                         13
the confines of a prison, taking into account the penological and

disciplinary concerns of prison officials, the Chaplains, and

fellow worshippers. Moreover, Chaplains Cuyler and Shabazz did not

act arbitrarily and selectively towards Denson.                 He was subjected

to the same policy, furnished by the Department of Chaplaincy and

the Muslim Chaplain himself, that is applicable to all those

desiring to attend the Jumah services, and he was even offered

private    tutoring    by     the    Chaplains    to   help    him    fulfill   his

requirements.27       Under    these    circumstances,        their   conduct   was

objectively reasonable.

                                        III.

                                     CONCLUSION

     For    the   foregoing         reasons,     summary   judgment     in   favor

defendants is

AFFIRMED.




     27
         Although Denson purports to support his position by
demonstrating that other inmates were allowed into Jumah services
without Shahada classes, the summary judgment evidence shows that
those inmates demonstrated Shahada knowledge without taking the
classes, and hence were not similarly situated with Denson. See
also supra note 3.

                                         14